DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 02/02/22 has been acknowledged.
Applicant disqualified Asami (US 2016/0218219) used as a prior art for the Non-Final Rejection mailed 01/06/22 - as belonging to the same assignee as the current application at the time of filing the current application.
Applicant further amended Claims 1-6 and 9-15 to overcome either objections to the claims or rejections of the claims under 35 U.S.C. 112(b).

Status of Claims
Claims 1-15 are examined on merits herein.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  Claims 1-3 contain a recitation (in a second line from a bottom line): “each have”.  Examiner suggests changing the recitation to: “each has”.  
Appropriate corrections are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3, 6, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (US 2015/0084064).
In re Claim 3, Yamamoto teaches a semiconductor device comprising (Fig. 82):
a semiconductor EP4 (paragraph 0360);
a first insulator IL1 (paragraph 0121) having an opening over the semiconductor EP4;
a second insulator GI (paragraph 0104) in contact with the semiconductor EP4 at a bottom surface of the opening;
a first conductor GE (paragraph 0104) provided in the opening and overlapping with the semiconductor EP4 in the opening with the second insulator GI provided therebetween; and
a second conductor SIL-left and a third conductor SIL-right (paragraph 0120) in contact with the second insulator GI at an edge of the opening,
wherein the first insulator IL1, the second insulator GI, and the first conductor GE each have a polished surface (paragraph 0196).
In re Claim 6
a portion of the second insulator GI is embedded in the semiconductor EP4, and
wherein the third conductor SIL-right and the second conductor SIL-left serve as a source electrode and a drain electrode of a transistor, respectively (paragraphs 0119, 0121) – as formed on semiconductor source and drain regions EP4.
In re Claim 12, Yamamoto teaches the semiconductor device of Claim 3, wherein (Fig. 82 and Annotated Fig. 82)
Annotated Fig. 82

    PNG
    media_image1.png
    276
    442
    media_image1.png
    Greyscale

wherein the semiconductor includes a first region – First region, a second region – Second region, and a third region – Third region between the first region and the second region (as in Annotated Fig. 82),
wherein the first region overlaps with the second conductor SIL-left,
wherein the second region overlaps with the third conductor SIL- right,
wherein the first region and the second region have a first thickness – as their widest portions,
wherein the third region has a second thickness – as its widest portion, and
wherein the second thickness is smaller than the first thickness (as in Annotated Fig. 82).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Yamazaki et al. (US 2013/0320334). 
In re Claim 1, Yamamoto teaches a semiconductor device comprising (Fig. 82):
a semiconductor EP4 (paragraph 0360);
a first insulator IL1 (paragraph 0121) having an opening over the semiconductor EP4;
a second insulator GI (paragraph 0104) in contact with the semiconductor EP4 at a bottom surface of the opening;
a first conductor GE (paragraph 0104) provided in the opening and overlapping with the semiconductor EP4 in the opening with the second insulator GI provided therebetween; and
a second conductor SIL-left and a third conductor SIL-right (paragraph 0120) in contact with the second insulator GI at an edge of the opening,
wherein the first insulator IL1, the second insulator GI, and the first conductor GE each have a chemically-mechanically polished surface (paragraph 0196 – CPM stands for chemical-mechanical polishing).

Yamazaki teaches (paragraphs 0003-0004) that in addition to silicon-based semiconductor – oxide semiconductors are widely used and creates a transistor using an oxide semiconductor (paragraph 0083).
Yamamoto and Yamazaki teach analogous arts directed to a field effect transistor, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Yamamoto device in view of the Yamazaki teaching, since they are from the same field of endeavor, and Yamazaki created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yamamoto device by substituting its silicon-based semiconductor with an oxide semiconductor, if such material is preferred by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. In addition, a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
In re Claim 2,
a semiconductor EP4 (paragraph 0360);
a first insulator IL1 (paragraph 0121) having an opening over the semiconductor EP4;
a second insulator GI (paragraph 0104) in contact with the semiconductor EP4 at a bottom surface of the opening;
a first conductor GE (paragraph 0104) provided in the opening and overlapping with the semiconductor EP4 in the opening with the second insulator GI provided therebetween; and
a second conductor SIL-left and a third conductor SIL-right (paragraph 0120) in contact with the second insulator GI at an edge of the opening,
wherein the first insulator IL1, the second insulator GI, and the first conductor GE each have a polished surface (paragraph 0196).
Yamamoto does not teach that the semiconductor is an oxide semiconductor – he teaches either silicon or silicon-based semiconductors in the entire application.
Yamazaki teaches (paragraphs 0003-0004) that in addition to silicon-based semiconductor – oxide semiconductors are widely used and creates a transistor using an oxide semiconductor (paragraph 0083).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yamamoto device by substituting its silicon-based semiconductor with an oxide semiconductor, if such material is preferred by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
In re Claims 4 and 5, Yamamoto/Yamazaki teaches the semiconductor devices of Claims 1 and 2 as cited above, where Yamazaki teaches the oxide semiconductor. 
Yamamoto/Yamazaki further teaches (see Yamamoto, Fig. 82) that:
a portion of the second insulator GI is embedded in the oxide semiconductor EP4, and
that the third conductor SIL-right and the second conductor SIL-left serve as a source electrode and a drain electrode of a transistor, respectively (paragraphs 0119, 0121) – as formed on semiconductor source and drain semiconductor regions EP4.
In re Claims 7 and 8, Yamamoto/Yamazaki teaches the semiconductor devices of Claims 1 and 2 as cited above. 
Yamamoto does not teach that the semiconductor devices further comprise
a third insulator between the first conductor and the oxide semiconductor, but teaches that the second insulator GI is a gate insulator.
Yamazaki teaches (paragraph 0098) that a gate insulator may comprise a stack of at least two gate insulators.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yamamoto/Yamazaki devices of Claims 1 and 2 by substituting See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. In addition, a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
In re Claim 9, Yamamoto teaches the semiconductor device of Claim 3 as cited above. 
Yamamoto does not teach that the semiconductor devices further comprise
a third insulator between the first conductor and the semiconductor, but teaches that the second insulator GI is a gate insulator.
Yamazaki teaches (paragraph 0098) that a gate insulator may comprise a stack of at least two gate insulators.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yamamoto device of Claim 3 by substituting its single-layer gate dielectric with a stack comprised at least two gate dielectrics taught by Yamazaki, creating by that a third insulator between the first conductor and the semiconductor, if such gate dielectric material is preferred for the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. In addition, a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
In re Claims 10 and 11, Yamamoto/Yamazaki teaches the semiconductor devices of Claims 1 and 2 as cited above, where the semiconductor material of Yamamoto was substituted with the oxide semiconductor of Yamazaki.
Yamamoto further teaches (Fig. 82 and Annotated Fig. 82) that the oxide semiconductor includes: 
a first region – First region, a second region – Second region, and a third region – Third region between the first region and the second region (as in Annotated Fig. 82),
wherein the first region overlaps with the second conductor SIL-left,
wherein the second region overlaps with the third conductor SIL- right,
wherein the first region and the second region have a first thickness – as their widest portions,
wherein the third region has a second thickness – as its widest portion, and
wherein the second thickness is smaller than the first thickness (as in Annotated Fig. 82).
In re Claims 13-14, Yamamoto/Yamazaki teaches the semiconductor devices of Claims 1 and 2 as cited above. 
Yamamoto further teaches that (Fig. 82, paragraph 0196) a surface of the second insulator GI (which is a gates dielectric) is leveled with a surface of the first conductor GE.
Yamamoto does not teach a third insulator, a surface of which is leveled with a surface of the first conductor, but teaches that the second insulator GI is a gate insulator.
Yamazaki teaches (paragraph 0098) that a gate insulator may comprise a stack of at least two gate insulators.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yamamoto devices of Claims 1-2 by substituting their single-layer gate dielectrics with a stack comprised at least two gate dielectrics taught by Yamazaki, creating by that a third insulator between the first conductor and the oxide semiconductor, and obviously leveled the third insular with the surface of the first conductor, if such gate dielectric material is preferred for the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. In addition, a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp.,
In re Claim 15, Yamamoto teaches the semiconductor device of Claim 3 as cited above, but does not teach that a surface of a third insulator is leveled with a surface of the conductor.
Yamazaki teaches (paragraph 0098) that a gate insulator may comprise a stack of at least two gate insulators.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yamamoto device of Claim 3 by substituting its single-layer gate dielectrics with a stack comprised at least two gate dielectrics taught by Yamazaki, creating by that a third insulator between the first conductor and the semiconductor, and obviously leveled the third insular with the surface of the first conductor, if such gate dielectric material is preferred for the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. In addition, a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).

Response to Arguments
Applicant’ arguments (REMARKS, filed 02/02/22) have been fully considered.

Examiner disagrees that claims of the application are patentable, in view of the newly found prior art.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/04/22